The state introduced but one witness to sustain the charge contained in the indictment against this defendant, that of violating the prohibition law (felony). The indictment contained two counts, and there was a general verdict of guilt. While it is true that the testimony of the state witness as to the identity of the defendant is more or less vague and uncertain, as contended by counsel for appellant, yet under this testimony the sufficiency thereof was a question for the jury to determine, and the court properly so held.
There was no error in allowing defendant's witness Hattie Wilkerson to be recalled by the state for the purpose of laying a predicate for the impeachment of this witness, as this matter rested within the discretion of the court. 12 Mich. Dig. p. 1258. § 246.
In the instant case, however, it is clear that the defendant could not be held bound by the conversation sought to be proven between state witness Stewart and the wife of defendant. The defendant was not present at the time of the alleged conversation; therefore the alleged statement by the witness Wilkerson to Stewart, and this conversation as a whole, was not binding upon him; it was res inter alios acta, and therefore irrelevant, immaterial, and inadmissible, and the objection interposed by defendant in this connection should have been sustained. It is elementary that, in order to impeach a witness, by showing contrary statements made out of court, the contradiction must be on a material point, and that contradictory statements which a jury can consider must refer to a material fact. That the error in allowing the state to prove this unauthorized conversation was injurious to the substantial rights of the defendant cannot be questioned.
This defendant entered upon his trial clothed with the presumption of innocence which attended him throughout the trial, or until his guilt was established to a moral certainty and beyond a reasonable doubt; and, though charged with a serious offense, he was entitled to a fair and impartial trial free from error of a prejudicial nature, and to hold that he would be bound by the ex parte statement, even of his wife, would not be in accord with what we deem a fair and impartial trial under contemplation of the law of this state and country.
For the error designated the judgment of the lower court is revered, and the cause remanded.
Reversed and remanded.